.-   L•

                   Case 1:19-mj-11095-UA Document 6 Filed 12/30/19 Page 1 of 2                                     •


          U~ITED STATES DISTRICT COURT                                                      OORIGINAL
          SOUTHERN DISTRICT OF NEW YORK
                                                           -   -    -   X


          UNITED STATES OF AMERICA                                                 ORDER OF CONTINUANCE

                         -   V.    -
                                                                                           19 Mag . 11095
          ZJ CHARY CLARK ,

                                       Defendant .

                                                   -   -   -   -    -   X


                 Upon the application of the United States of America and the

          anfirmation of Gillian Grossman , Assistant United States Attorney

          f1r    the    Southern        District       of      New       York ,    it      is    found      that       the

          defendant was charged with violations of 18 U. S . C.                                       §§   2 , 842(p) ,

          and 2339B , in a complaint dated November 25 , 2019 ;

                 It     is   further       found       that        the      defendant           was     arrested        on

          Ni vember 27 ,      2019 ,     in the Southern District of New York ,                               and was

          pnesented before the Honorable Robert W. Lehrburger on November

          27 , 2019 ;

           I     It is further found that the defendant was ordered detained

          ol    consent      and that       Jonathan Marvinny ,                   Esq .,        was    appointed as

          defense counsel ;

                 It is further found that ,                        under the Speedy Trial Act ,                        the

          Government         was       initially       required             to    file      an        indictment        or

          information on or before December 30 , 2019 ;

                 It is further found that Mr . Marvinny , counsel for defendant ,

          and Assistant United States Attorney Gillian Grossman have been
:::·
                      Case 1:19-mj-11095-UA Document 6 Filed 12/30/19 Page 2 of 2



                                                                 2
       engaged in , and are continuing , discussions concerning a possible

       disposition of this case ;

                It        is    further          found    that       the       Government   has   requested    a

       c + tinuance              of   30    days     to    engage          in    further    discussions   with

       counsel about the disposition of this case and that the defendant ,

       through            counsel ,        has    consented that                such a   continuance may be

       granted for that purpose and has specifically waived his right to

       bel charged in an indictment or information for an additional 30

       da~ s ; and

           I     It is further found that the granting of such a continuance

       best serves the ends of justice and outweighs the best interests

       of the public and the defendant in a speedy trial ; and therefore

       itl is

                 ORDERED that the request for                              a   continuance pursuant to 18

       U. S . C .     §    3161(h) (7) (A)          is hereby granted until January 29 ,                  2019 ,

       and that a copy of this Order and the affirmation of Assistant

       Url ited States Attorney Gillian Grossman be served by mail on this

       d J te on counsel for the defendant by the United States Attorney ' s

       +       ice.

       Dated :            New York , New York
                          December    , 2019

                               lOEC 3 02019
                                                                                      JUDGE
                                                             SOUTHERN DISTRICT OF NEW YORK


                                                                      STEWART D. AARON
                                                            UNITED S ..ATFS \1 .-\C,ISTRATE JUDGE
                                                             SOUTHE ;, 'l" DI::- I KICT OF NEW YORK
